TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 9, 2019



                                       NO. 03-18-00153-CV


                        Texas Department of Transportation, Appellant

                                                  v.

                                    Albert Lara, Jr., Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND SMITH
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                       OPINION BY JUSTICE SMITH;
       CONCURRING AND DISSENTING OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the interlocutory order signed by the trial court on February 21, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s interlocutory order to the extent it overruled the Texas Department of

Transportation’s plea to the jurisdiction on Lara’s retaliation claim.         Therefore, the Court

reverses the part of the order overruling that plea and renders judgment dismissing the retaliation

claim with prejudice. The Court affirms the remainder of the trial court’s judgment. Each party

shall bear its own costs relating to this appeal, both in this Court and in the court below.